Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/645,569 filed 12/21/2011 with preliminary amendments filed 2/4/2022 has been examined.
Claims 1-20 have been cancelled.
Claims 21-38 have been added.
Thus Claims 21-38 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,210,296. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application
US Patent 11,210,296 B2 (App. #16610440)
21. (New) A computer-implemented method for data analysis, comprising:



receiving, for each of a plurality of patients, unstructured medical information for the patient from a plurality of different sources of medical information and generating a data object for the patient using a plurality of different models that provide structure for
processing the unstructured medical information for the different sources of medical information;

selecting a data type for at least one data object in a plurality of data objects that
is optimal for encoding the unstructured information into the at least one data object based on properties of the at least one data object, 

wherein the at least one data object comprises at least one header and a plurality of data components, wherein the at least one header comprises information regarding the selected data type and memory mappings of the plurality of data components within a body of the at least one data object;
encoding the unstructured information in the at least one data object of the selected data type, wherein the unstructured information is encoded within the plurality of data components in a serialized in-memory byte-stream format;

receiving a search query to analyze patient medical data with a plurality of parameters related to a plurality of data components for a plurality of patient demographics;

determining a particular data component relevant to the search query; and

retrieving a data value directly from the particular data component of the at least
one data object using the header of the at least one data object to identify the memory
location of the particular data component and without deserialization of the at least one data object, wherein the data value is retrieved in a serialized in-memory byte-stream format; and

generating an identification of a cohort of patients for the search query that
includes the data value.

22. (New) The method of claim 21, wherein serialization comprises translating
data objects into a byte-stream format for storage in memory and deserialization
comprises extracting a data structure from a series of bytes.

23. (New) The method of claim 21, wherein selecting the data type for the at
least one data object comprises minimizing a number of bytes used to store the data
object.

24. (New) The method of claim 22, wherein selecting the data type for the at
least one data object is based on a total byte size of the data object and wherein different
data objects have different data types.

25. The method of claim 21, wherein information regarding the data type of the
at least one data object is stored within the header of the at least one data object.

26. (New) The method of claim 21, wherein different data objects have different
sets of data components, and wherein the at least one header of the at least one data
object identifies a series of data components available for the at least one data object.

27. (New) The method of claim 26, wherein the at least one header comprises
an offset encoding and an offset for each of the plurality of data components of the at
least one data object.

28. (New) The method of claim 27, wherein the offset encoding specifies the encoding type used to store the offset for each of the plurality of data components.

29. (New) The method of claim 28, wherein an offset of a particular data component of a particular data object provides a number of bytes between a start of the particular data component in the particular data object body and a start of the particular data object in memory.

30. (New) The method of claim 21, further comprising allocating a first set of data objects from the plurality of data objects to off-heap memory and a second different
set of data objects as on-disk shards, wherein an optimal shard size is determined based on a size of the data set.

31. (New) The method of claim 21, further comprising storing the plurality of
data objects in a master-slave configuration that allows parallel processing of the data
objects stored at different locations, wherein the master stores a first set of data objects
and corresponding indices and statistics and the slave stores a remaining second set of data objects and corresponding indices and statistics.

32. (New) The method of claim 21, further comprising generating a data index
mapping the plurality of data objects to on-disk shards storing the plurality of data objects.

33. (New) The method of claim 21, further comprising generating a memory
index that maps each data object in the plurality of data objects to a memory space for fast data retrieval.

34. (New) The method of claim 21, further comprising processing the unstructured information using a plurality of data models that determine how to store the
unstructured information in the at least one data object.

35. (New) The method of claim 21, wherein the plurality of data components
have a plurality of different types, wherein a data component from the plurality of data
components is at least one type selected from the group consisting of a hashmap, a list, a measured value list, a computed value list.

36. (New) The method of claim 35, wherein a measured value list type data
component comprises a set of values and corresponding times for the values.

37. (New) The method of claim 21, wherein the at least one data object is stored
in a continuous memory byte range.

38. (New) The method of claim 21, further comprising: receiving a search query
in a plurality of dimensions including space and time;
analyzing headers of the plurality of data objects to identify a set of data objects
relevant to the search query; and
identifying memory locations of values relevant to the search query based on the
headers of the set of data objects.

1. A system for data analysis, comprising:
a processor; and
memory containing software;
wherein the software directs the processor to:

receive, for each of a plurality of patients, unstructured medical information for the patient from a plurality of different sources of medical information and generate a data object for the patient using a plurality of different models that provide structure for processing the unstructured medical information for the different sources of medical information;

select a data type for at least one data object in a plurality of data objects that is optimal for encoding the unstructured information into the at least one data object based on properties of the at least one data object, 


wherein the at least one data object comprises at least one header and a plurality of data components, wherein the at least one header comprises information regarding the selected data type and memory mappings of the plurality of data components within a body of the at least one data object;

encode the unstructured information in the at least one data object of the selected data type, wherein the unstructured information is encoded within the plurality of data components in a serialized in-memory byte-stream format; and


receive a search query to analyze patient medical data with a plurality of parameters related to a plurality of data components for a plurality of patient demographics;

determine a particular data component relevant to the search query; and

retrieve a data value directly from the particular data component of the at least one data object using the header of the at least one data object to identify the memory location of the particular data component and without deserialization of the at least one data object, wherein the data value is retrieved in a serialized in-memory byte-stream format; and

generate an identification of a cohort of patients for the search query that includes the data value.

2. The system of claim 1, wherein serialization comprises translating data objects into a byte-stream format for storage in memory and deserialization comprises extracting a data structure from a series of bytes.

3. The system of claim 1, wherein selecting the data type for the at least one data object comprises minimizing a number of bytes used to store the data object.

4. The system of claim 2, wherein selecting the data type for the at least one data object is based on a total byte size of the data object and wherein different data objects have different data types.


5. The system of claim 1, wherein information regarding the data type of the at least one data object is stored within the header of the at least one data object.

6. The system of claim 1, wherein different data objects have different sets of data components, and wherein the at least one header of the at least one data object identifies a series of data components available for the at least one data object.

7. The system of claim 6, wherein the at least one header comprises an offset encoding and an offset for each of the plurality of data components of the at least one data object.


8. The system of claim 7, wherein the offset encoding specifies the encoding type used to store the offset for each of the plurality of data components.

9. The system of claim 8, wherein an offset of a particular data component of a particular data object provides a number of bytes between a start of the particular data component in the particular data object body and a start of the particular data object in memory.

10. The system of claim 1, further comprising allocating a first set of data objects from the plurality of data objects to off-heap memory and a second different set of data objects as on-disk shards, wherein an optimal shard size is determined based on a size of the data set.

11. The system of claim 1, further comprising storing the plurality of data objects in a master-slave configuration that allows parallel processing of the data objects stored at different locations, wherein the master stores a first set of data objects and corresponding indices and statistics and the slave stores a remaining second set of data objects and corresponding indices and statistics.



12. The system of claim 1, further comprising generating a data index mapping the plurality of data objects to on-disk shards storing the plurality of data objects.


13. The system of claim 1, further comprising generating a memory index that maps each data object in the plurality of data objects to a memory space for fast data retrieval.


14. The system of claim 1, further comprising processing the unstructured information using a plurality of data models that determine how to store the unstructured information in the at least one data object.


15. The system of claim 1, wherein the plurality of data components have a plurality of different types, wherein a data component from the plurality of data components is at least one type selected from the group consisting of a hashmap, a list, a measured value list, a computed value list.


16. The system of claim 15, wherein a measured value list type data component comprises a set of values and corresponding times for the values.

17. The system of claim 1, wherein the at least one data object is stored in a continuous memory byte range.

18. The system of claim 1, further comprising: receiving a search query in a plurality of dimensions including space and time;
analyzing headers of the plurality of data objects to identify a set of data objects relevant to the search query; and
identifying memory locations of values relevant to the search query based on the headers of the set of data objects.


Allowable Subject Matter
Claims 21-38 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  Note specifically the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhattacharjee et al., US Pub. No. 2018/0089278 A1, teaches systems and methods are disclosed for processing queries against one or more dataset sources utilizing dynamically allocated partitions operating on one or more worker nodes. The results of the processing are stored in a dataset destination. The queries can identify data in the one or more
dataset sources for processing and a manner for processing the data. In addition, the queries can identify the dataset destination for storing results of the query. To process the query, a query coordinator can dynamically allocate partitions operating on worker nodes to retrieve data for processing, process the data, and communicate the data to the dataset sources. In addition, the query coordinator can dynamically allocate partitions based on an identification of
the dataset destination;
Bath et al., US Pub. No. 2018/0089328 A1 teaches embodiments include a method performed by a data intake and query system. The method includes ingesting collected data including metrics data including key values and numerical values, where each numerical value is
indicative of a measured characteristic of a computing resource (e.g., device), and populating a first portion of a metric-series index (msidx) file with the key values and a second portion of the msidx file with the numerical values. The first portion is distinct from the second portion. The
method further includes generating metrics from the metrics data, where each metric has dimensions populated with at least some of the key values and has one of the numerical
values. The method further includes indexing the metrics by at least one of the dimensions;
Bursey et al., US Pub. No. 2009/0089078 A1, teaches an enterprise geospatial intelligence service oriented architecture (EGI-SOA) provides a consumer with one or more tailored products in response to either a dynamic request or a standing request by the consumer;
Pal et al., US Pub. No. 2019/0138642 A1, teaches systems and methods are disclosed for receiving and execut ing a query received from a data intake and query system and providing results to a first group of worker nodes in a distributed execution environment . The query identifies a set of data to be processed and a manner of processing the set of data . Based on the query , the system defines a query processing scheme , and generates instructions for a second group of worker nodes to obtain the set of data from one or more dataset sources and to process the set of data . The system communicates results of the query to the first group
of worker nodes;
Pal et al., US Pub. No. 2019/0147084 A1 teaches systems and methods are disclosed for executing a query that includes an indication to process data managed by an external data system . The system identifies the external data system that manages the data to be processed and generates a subquery for the external data system indicating that the results of the subquery are to be sent to one worker node of multiple worker nodes . The system instructs the one worker node to distribute the results received from the external data system to multiple worker nodes for processing

DelloStritto et al., US Pub. No. 2008/0134133A1, teaches methods and systems are provided for generating source code from XML formatted device data sheets. Information is accepted from a user regarding whether data definitions, string tables and/or link tables are needed in a software project. Files are created corresponding to the data definitions, string tables and/or link tables. The files are then collected and compiled into resultant source code. An application generator performs the compilation of the input files into source code. The resultant source code may be incorporated into a software development project and may be updated when needed.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152